Case 7:20-cv-01579-VB Document 10 Filed 05/26/20 Page 1of1

‘poor ‘secu roam oman me EN pea
MEE Ne cies Soir cent
encase amen RENN cas

 

UNITED STATES DISTRICT COURT ne pocumar I
SOUTHERN DISTRICT OF NEW YORK Io ELECTRON? ¢ “ALLY PILE. |
a et re et ee ky x i is POC i: y j a B
NICOLE ZACHMAN, on behalf of herself : ATE R FILE os ss (F735 5 5
and all other similarly situated, : see SE
, Plaintiff, : ORDER
HUDSON VALLEY FEDERAL CREDIT 20 CV 1579 (VB)
UNION,

Defendant.
coerce ee ee ern ---- --- -X

 

On February 21, 2020, plaintiff Nicole Zachman, on behalf of herself and all others
similarly situated, commenced the instant action against defendant Hudson Valley Federal Credit
Union. (Doc. #1).

On May 7, 2020, the Clerk of Court issued a summons as to defendant, (Doc. #5), and on
May 11, 2020, the Clerk issued an amended summons as to defendant. (Doc. #9). However,
there is no indication on the docket that defendant has been served in accordance with Fed. R.
Civ. P. 4, and defendant has not appeared in this case.

Accordingly, pursuant to Fed. R. Civ. P. 4(m), this action will be dismissed without
prejudice unless, on or before June 2, 2020, plaintiff either: (i) files to the ECF docket proof of
service, indicating defendant was served on or before May 21, 2020; or (ii) shows good cause in
writing for her failure to comply with Fed. R. Civ. P. 4(m).

Dated: May 26, 2020
White Plains, NY

SO ORDERED:

Vu | ler

Vincent L. Briccetti
United States District Judge

 
